                                          Case 3:15-cr-00385-CRB Document 45 Filed 05/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    USA,                                               Case No. 15-cr-00385-CRB-1 (SVK)
                                   8                   Plaintiff,
                                                                                           ORDER OF DETENTION PENDING
                                   9            v.                                         REVOCATION HEARING
                                  10    GEORGE,                                            dktprompt
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           In accordance with the Bail Reform Act, 18 U.S.C. §§ 3142, 3143(a) and Fed. R. Crim. P.
                                  14   32.1, the United States moved for detention of defendant James Ray George, pending a hearing
                                  15   before the district judge on revocation of his supervised release. The Court held a public
                                  16   telephonic detention hearing on May 21, 2020. Defendant consented to proceeding telephonically
                                  17   in light of the current public health restrictions. AUSA Oki, AFPB Gantar and Probation Officer
                                  18   Maynor also appeared telephonically.
                                  19           Defendant bears the burden of offering clear and convincing evidence that he will not flee
                                  20   or fail to appear and that he will not pose a danger to another person or the community. Fed. R.
                                  21   Crim. P. 32.1(a)(6). Having considered the factors set forth in 18 U.S.C. § 3142(g) and the
                                  22   matters in the petition, the proffers of counsel for Defendant and for the United States, and the
                                  23   verbal report of the probation officer, the Court concludes that Defendant has not met his burden.
                                  24           Defendant’s original offense was one count of violation of 18 U.S.C. § 922(g)(1), Felon in
                                  25   Possession of a Firearm. At the time of the subject charge, Defendant had a pending Form 12
                                  26   violation for which a revocation hearing is set on June 17, 2020. The subject charge arose on
                                  27   May 16, 2020, leading to an amended Form 12 alleging a violation of mandatory condition that he
                                  28   not commit another federal, state or local crime. Dkt. 43. On May 16, 2020, Defendant is alleged
                                          Case 3:15-cr-00385-CRB Document 45 Filed 05/21/20 Page 2 of 2




                                   1   to have been in a verbal altercation during which Defendant brandished a black firearm and

                                   2   threatened the victim. The charge describes video footage of the incident. Defendant was charted

                                   3   with violating California Penal Code section 417(a)(2) – Exhibiting a firearm and California Penal

                                   4   Code section 422(a) – Criminal Threats. In response to the Government’s motion for detention,

                                   5   counsel for Defendant argued that Defendant was not a danger to the community as no firearm

                                   6   was recovered at the scene. Defense counsel further urged that Defendant reside with family or at

                                   7   a half-way house pending his revocation hearing. The Court does not find the proffer in response

                                   8   to the alleged violation sufficient to demonstrate by clear and convincing evidence that the

                                   9   Defendant does not pose a risk of danger to the community pending his revocation hearing, and

                                  10   the Court is not persuaded that any conditions or combinations of conditions of release could be

                                  11   set to reasonably assure the safety of other persons and the community.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant is committed to the custody of the Attorney General or his designated

                                  14   representative for confinement in a corrections facility separate, to the extent practicable, from

                                  15   persons awaiting or serving sentences or being held in custody pending appeal. Defendant shall

                                  16   be afforded a reasonable opportunity for private consultation with defense counsel. On order of a

                                  17   court of the United States or on the request of an attorney for the government, the person in charge

                                  18   of the corrections facility shall deliver Defendant to the United States Marshal for the purpose of

                                  19   an appearance in connection with a court proceeding.

                                  20

                                  21

                                  22          SO ORDERED.

                                  23   Dated: May 21, 2020

                                  24

                                  25
                                                                                                     SUSAN VAN KEULEN
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
                                                                                         2
